[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                           DECEMBER 9, 2011
                                No. 11-11955
                            Non-Argument Calendar             JOHN LEY
                                                               CLERK
                          ________________________

                       D.C. Docket No. 1:08-cv-03584-CC



ALEXIS ANTONIO WHITE,

                                                           Plaintiff - Appellant,

                                     versus

THE CITY OF ATLANTA,
a Municipal Corporation of the State of Georgia,
d.b.a. Atlanta Police Department,
SCOTT E. DUNCAN,

                                                      Defendants - Appellees,

JOHN DOE 1, et al.,

                                                                    Defendants.
                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                (December 9, 2011)

Before HULL, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      Alexis White appeals the summary judgment against his complaint about the

violation of his civil rights by the City of Atlanta and Officer Scott E. Duncan.

Duncan interviewed White after he had conspired with three corrupt police

officers, Gregg Junnier, Jason Smith, and Arthur Tesler, to corroborate a false

affidavit and to conceal their unfounded search of a home for drugs that resulted in

the death of homeowner Kathryn Johnston. White complained that he was falsely

imprisoned during Duncan’s interview, 42 U.S.C. § 1983, and that the officers and

the City conspired to coerce White to conceal the illegal activities, id. § 1985(2),

and violated state law. After the district court dismissed Junnier, Smith, and

Tesler, Duncan and the City moved for summary judgment. The district court

ruled that White failed to establish that he was falsely imprisoned or that Duncan

or the City were parties to an illegal conspiracy, and the district court dismissed

without prejudice White’s claims under state law. We affirm.

                                          2
      White argues that a genuine factual dispute exists about whether he was

falsely imprisoned by Duncan, but White’s trial testimony contradicts his

argument. During Tesler’s trial, White testified that he agreed to meet Duncan and

climbed into his vehicle because he did not want to be seen “talking to the police”

because “it isn’t something you do.” White argues that he was unable to escape

from Duncan’s vehicle, but White testified that he was “just ask[ed] . . . questions”

regarding the drug transaction at Mrs. Johnston’s house during the “approximately

eight minutes” that he contends he was wrongfully detained.

      White also argues that a genuine factual dispute exists about whether

Duncan conspired to violate his civil rights, but White failed to submit any

evidence that Duncan even knew of the alleged conspiracy. White assumes that

Duncan was involved based on evidence that the conspirators’ supervisor, Lt.

Stacy Gibbs, warned officers before field inspections to “clean out” their desks

and police vehicles; Gibbs dispatched Duncan to question White; Junnier

instructed White how to act when interviewed by Duncan; Smith gave White’s

contact information to Duncan; Duncan insisted that White view a photographic

line-up at the police station before he met with Agent Eric Degree of the Bureau of

Alcohol, Tobacco, and Firearms; and Duncan chased White after he fled Duncan’s

vehicle en route to the police station. White contends that “a rational trier of fact

                                          3
might infer” from these facts that “Duncan was aware of the illegal goals of the

conspiracy” and “shared the purpose of the conspiracy,” but White’s purported

“‘evidence,’ consisting of one speculative inference heaped upon another, [is]

entirely insufficient” to establish that Duncan joined the conspiracy. Josendis v.

Wall To Wall Residence Repairs Inc., No. 09-12266, slip op. at 50 (11th Cir. Nov.

17, 2011). Viewed in the light most favorable to White, the record establishes that

Gibbs was a corrupt supervisor, the corrupt officers prepared White to meet with

Duncan, and Duncan questioned White and then pursued a material witness to

complete his investigation.

      White challenges on two grounds the judgment in favor of the City, but both

of his grounds lack merit. First, White argues that the policies of the City caused

the “conspira[tors] to violate [his] civil rights,” but White failed to provide any

“‘direct causal link between’” the policies regarding arrest quotas and acceptance

of fabricated warrants and the alleged coercion by the corrupt officers, Snow ex

rel. Snow v. City of Citronelle, Ala., 420 F.3d 1262, 1271 (11th Cir. 2005)

(quoting City of Canton v. Harris, 489 U.S. 378, 385, 109 S. Ct. 1197, 1203

(1989)). Second, White argues that the City is liable under state law, but the

district court declined to exercise supplemental jurisdiction over this argument and

White does not challenge that decision.

                                           4
      White makes three other arguments, all of which are frivolous. First, White

lists as an issue that the “intracorporate conspiracy doctrine does not apply to

claims arising under 42 U.S.C. Section 1985(2),” but White fails to identify an

adverse ruling by the district court on this issue. See Fed. R. App. P. 28(a)(9).

Second, White argues that Duncan was not entitled to qualified immunity, but the

district court did not reach that issue because it determined that White failed to

produce any evidence that “Duncan reached an agreement with” the three corrupt

police officers. Third, White argues that Duncan was not entitled to official

immunity for his alleged violations of state law, but Duncan does not challenge the

dismissal without prejudice of these claims.

      We AFFIRM the summary judgment in favor of Duncan and the City.




                                          5